Mobley, Justice.
The appeal is from a judgment modifying an alimony judgment, increasing the weekly payment for the support of the minor child of the parties. Held:
1. The judgment was appealable and the motion to dismiss the appeal is without merit.
2. The evidence did not show that there had been any improvement in the financial status or any increase in the income of the husband, thus the court erred in modifying the judgment by increasing the weekly payments from $10 per week to $22.50 per week. The Act of 1955 (Ga. L. 1955, pp. 630-632), as amended (Code Ann. §§ 30-220 — 30-225), makes no provision for modification of a child support judgment except where there has been a substantial change in the income “or” financial status (Perry v. Perry, 213 Ga. 847, 852 (102 SE2d 534)) of the father subsequently to the rendition of such judgment. Kendrick v. Kendrick, 218 Ga. 284 (127 SE2d 379); Hooks v. Avret, 219 Ga. 743 (135 SE2d 899).

Judgment reversed.


All the Justices concur.